Citation Nr: 1814702	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from June 1963 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a current disability associated with a TBI.

2. The Veteran's sleep apnea is not linked to disease or injury incurred or aggravated in active service, and may not be service connected as secondary to a TBI as a matter of law. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a TBI are not satisfied.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for sleep apnea are not satisfied.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


II. Analysis

A. TBI

The Veteran claims service connection for a TBI on the basis that he sustained head trauma from a nearby canon blast during active service.  See October 2014 VA Form 9.  For the following reasons, the Board finds that service connection is not established. 

The service treatment records show that in June 1968, the Veteran reported ringing in his ears, impaired hearing, and headaches from being exposed to gunfire.  He was medically evacuated to the Naval Hospital in Yokosuka, Japan for progressive hearing loss over the past several months and mild tinnitus with headaches.  It was noted in the hospital discharge record that he had been exposed to loud noise.  He was diagnosed with mild, high-frequency sensorineural deafness secondary to acoustic trauma. 

A VA examination was performed in October 2015.  After reviewing the file and examining the Veteran, the examiner concluded that although the Veteran had repeated acoustic trauma in service, the evidence did not support a diagnosis of TBI.  The evidence of record does not otherwise show findings or diagnoses of current residuals of a TBI.  The Veteran's symptoms of hearing loss, tinnitus, and psychiatric symptoms diagnosed as posttraumatic stress disorder (PTSD), which he states are manifestations of a TBI (October 2014 VA Form 9) have already been service-connected.  The opinion of the VA examiner carries more probative weight than the Veteran's lay opinion on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, as a lay person in the medical field, the Veteran does not have the expertise to render a competent opinion as to whether he has a TBI, as this is a determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

In the absence of a current disability pertaining to a TBI, service connection cannot be established.  See Holton, 557 F.3d at 1366; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). 

In sum, service connection for a TBI must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


B. Sleep Apnea

The Veteran claims service connection for sleep apnea on the basis that it is linked to obesity or weight gain incurred in service.  See October 2014 VA Form 9.  Alternatively, he states that it is secondary to a TBI incurred in service, as described above.  See id.  In support of the latter theory, he submitted a scientific article finding that patients with a TBI have an increased prevalence of sleep apnea.  For the following reasons, the Board finds that service connection is not established. 

Obesity or weight gain does not qualify as a disease or in-service "event" for service connection compensation purposes under VA law.  VAOPGCPREC 1-2017 (January 6, 2017).  Consequently, it cannot satisfy the service incurrence element.  Thus, as a matter of law, service connection for sleep apnea cannot be granted on the basis that it may be linked to obesity or weight gain during service.  See id.; Holton, 557 F.3d at 1366.

In a September 2015 VA medical opinion, the examiner concluded that the Veteran's sleep apnea was less likely than not related to active service.  The examiner explained that weight gain and aging are the principal causes of sleep apnea, and noted that since his separation from service, in September 1984, the Veteran had gained 35 pounds and aged thirteen years when his sleep was first diagnosed, in 1998.  Thus, the examiner concluded that the Veteran's sleep apnea most likely developed after separation from service due to weight gain and aging. 

The Veteran states that the VA opinion incorrectly noted the Veteran's height to be 69.5 inches, when in fact he is 64 inches.  See October 214 VA Form 9; see also May 2010 Private Sleep Study.  Thus, the examiner's conclusion that the Veteran was not obese at separation from service based on his weight in relation to his height at the time is founded on an incorrect factual premise.  Nevertheless, the adequacy of the opinion on this issue is moot, since service connection cannot be granted on the basis of obesity during service, as discussed above. 

Service connection for a TBI has not been established, and the evidence does not show that the Veteran incurred a TBI during service, as discussed above.  Consequently, service connection for sleep apnea may not be granted as secondary to current residuals of a TBI or as directly linked to an in-service TBI.  See 38 C.F.R. § 3.310. 

The record does not reasonably raise any other basis for service connection.  The evidence does not show that the Veteran had sleep apnea during service.  According to a May 2010 private sleep study report, the Veteran had snoring and sleep apnea for the past ten years.  The earliest diagnosis of sleep apnea is contained in an August 1998 private sleep study report.  Accordingly, as the Veteran's sleep apnea did not manifest until a number of years after his retirement from active service, there is no other indication that his sleep apnea may be related to service. 

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a traumatic brain injury is denied. 

Service connection for sleep apnea is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


